Order entered September 7, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-01115-CV

                          PATRICK DAUGHERTY, Appellant

                                            V.

                HIGHLAND CAPITAL MANAGEMENT, L.P., Appellee

                     On Appeal from the 68th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-12-04005

                                        ORDER
      Before the Court is appellant’s September 6, 2018 unopposed motion for leave to reply.

We GRANT the motion and ORDER the reply brief be filed no later than October 1, 2018.


                                                   /s/   DAVID EVANS
                                                         JUSTICE